TIMBERS, Chief Judge.
In this action to recover damages for personal injuries and property damage claimed to have been sustained in a two-car automobile accident in Newburgh, Maine, on July 13, 1964, jury trial as of right having been waived (Rule 38(d), Fed.R.Civ.P.) because of failure to make a timely demand therefor (Rule 38(b), Fed.R.Civ.P.); and
The Court being of the opinion that the action is one in which the empanelling of an advisory jury (Rule 39(c), Fed.R. Civ.P.; 5 Moore’s Federal Practice If 39.10, at 720-723 (2d ed. 1964; 1965 Supp. at 720-723); Ligouri v. New York, New Haven and Hartford R. Co., 26 F.R.D. 565, 568 (D.Conn.1961)) would be helpful to the Court and would best serve the interests of justice, since the issues herein are peculiarly appropriate for jury trial; and
Defendants having consented to trial of all issues by an advisory jury and plaintiffs having consented to trial of the issue of damages by an advisory jury but having objected to the trial of all other issues by an advisory jury; it is therefore
ORDERED as follows:
(1) The case shall be placed on the jury trial list at the New Haven seat of Court.
(2) At the discretion of the trial judge, an advisory jury may be empanelled for the trial of all or some of the issues herein.
(3) Nothing in this order is intended to bind the trial judge in the exercise of his discretion with respect to the use of an advisory jury for the trial of all or some of the issues herein.